JUDGE GABRIEL
specially concurring.
§41 I agree with the majority that the evidence in this case, even when viewed as a whole and in the light most favorable to the prosecution, is insufficient to establish that Heywood knowingly importuned, invited, or enticed, through communication via a computer network or instant message, a person whom Heywood knew or believed to be under fifteen years of age to observe his intimate parts via a computer network or instant message. Accordingly, I agree that the judgment in this case should be reversed.
T42 For two reasons, however, which I discuss in more detail below, I cannot join the majority's analysis. First, in my view, People v. Lacallo, 2014 COA 78, 338 P.3d 442, on which the majority relies to conduct a plain error analysis, marked an unnecessary departure from well-settled Colorado law and was wrongly decided. Second, even were I to believe that Lacallo was correctly decided, Lacallo itself stated that it was limited to the "unusual" and "narrow" cireumstances in which "trial counsel conceded that the evidence was sufficient ..., and appellate review of the evidence depends on a legal interpretation of a statutory element raised for the first time by appellate counsel." Id. at ¶2 & n. 1, 338 P.3d at 444 & n. 1. Those are not the facts here, however, and, thus, Lacallo does not apply in this case. And to the extent that the majority relies on Lacallo for the proposition that all unpreserved sufficiency claims are to be reviewed for plain *210error, the majority here ensures the very sea change that the Lacallo majority said it was not adopting. See id. at ¶2 n. 1, 338 P.3d at 444 n. 1 (disagreeing with the dissent's suggestion that the Lacallo majority's analysis had effected a "sea change" in the applicable law).
€ 43 Because I cannot agree with the majority's approach, which I believe will lead to unjust results, I respectfully concur in the judgment only.
I. Lacallo Was Wrongly Decided
1 44 In his thorough and thoughtful dissent in Lacallo, ¶¶55-72, 338 P.3d at 453-58, Judge Roman detailed the many reasons why he believed that the majority opinion there was incorrect. I fully agree with his views and add only a few further thoughts.
(45 First, with all respect, I cannot discern the prineiple that would allow an appellate court properly to say that the prosecution has failed to prove a defendant's guilt beyond a reasonable doubt (or to ignore whether it did) and then hold that the convietion should be affirmed anyway. I think, at root, our obligation as jurists is to do justice, and such a holding would be manifestly unjust.
¶46 Nor can I discern the principle, endorsed by the Lacallo majority, that would justify an appellate court's skipping over the question of whether the evidence was sufficient and deciding first whether any error was obvioud, I agree with Judge Romain that review in that manner seems to assume without deciding that an error occurred because review under the Colorado plain error standard begins with a determination of whether there was error. See id. at ¶67, 338 P.3d at 455 (Roman, J., dissenting); see also People v. Miller, 113 P.3d 743, 750 (Colo.2005) (noting that plain error addresses error that is both obvious and substantial and that so undermined the fundamental fairness of the trial itself as to cast serious doubt on the reliability of the judgment of conviction). To the extent that such review does not assume error, however, but rather simply allows an appellate court to affirny a conviction based on insufficient evidence as long as the insufficiency was not obvious, for the reasons noted above, I cannot see the policy rationale that would countenance so unjust a result.
1 47 Second, to the extent that the Lacallo majority relied on the interests of finality, I do not agree that those interests alone suffice to let stand a manifestly unjust result. See Engle v. Isaac, 456 U.S. 107, 135, 102 S.Ct. 1558, 71 L.Ed.2d 783 (1982) (noting that in appropriate cases, the principles of comity and finality must yield to "the imperative of correcting a fundamentally unjust incarceration"); accord Murray v. Carrier, 477 U.S. 478, 495, 106 S.Ct. 2639, 91 L.Ed.2d 397 (1986).
148 Third, to the extent that the Lacallo majority relied on federal court precedent, I do not find the majority's reasoning persuasive. As Judge correctly observed, the federal courts apply a fourth plain error prong that the Colorado courts have not adopted. See id. at ¶¶65-66, 388 P.3d at 455 (Roman, J., dissenting). Moreover, many federal cases that have applied a plain error standard in the context of a sufficiency claim have noted that although the plain error standard "technically" applied, in reality, its application mirrored the de novo review that would be employed had the error been preserved, because a conviction in the absence of sufficient evidence is always plain error. For example, in United States v. Valenzuela, 484 Fed.Appx. 243, 246-47 (10th Cir.2012) (quoting United States v. Gonzalez-Huerta, 403 F.3d 727, 732 (10th Cir.2005) (en banc), and United States v. Kaufman, 546 F.3d 1242, 1263 (10th Cir.2008); other citations omitted), the Tenth Circuit stated:
Valenzuela contests the sufficiency of the evidence on both counts of conviction, but he did not move for acquittal in the district court. Im this circumstance, our review technically is for plain error. "Plain error occurs when there is (1) error, (2) that is plain, which (3) affects substantial rights, and which (4) seriously affects the fairness, integrity, or public reputation of judicial proceedings." However, as a practical matter, the standard actually applied is the same as if there had been a motion for acquittal-de novo-because a conviction in the absence of sufficient evidence is plainly an error affecting substantial *211rights provided that "the error seriously affects the fairness, integrity, or public reputation of judicial proceedings."
(Emphasis added.)
¶49 I fully agree that a conviction in the absence of sufficient evidence would always be plain error. Accordingly, I perceive no reason to depart from the principle, which I believed to be well-settled before 'Lacallo, that we will address insufficiency claims raised for the first time on appeal without applying plain error review. See id. at ¶¶59-63, 338 P.3d at 453-54 (Roman, J., dissenting) (collecting authorities).
{50 Fourth, I -fail to perceive why we would require a defendant in a criminal case to file a motion for a judgment of acquittal to preserve an issue for appeal when we do not require similar preservation in civil cases. See Bailey v. Airgas-Intermountain, Inc., 250 P.3d 746, 752 (Colo.App.2010) (rejecting the defendants' assertion that the plaintiffs could not raise an issue on appeal because they failed to raise it in their C.R.C.P. 59 post-trial motion). Such a result seems anomalous to me, given the fact that the stakes in a criminal case are the defendant's life or liberty, while the stakes in a civil case, although potentially substantial, are generally less weighty.
T51 Lastly, I agree with Judge that Lacallo signaled a major change 'in the law and would almost certainly create a new Tine of Crim. P. 35(c) ineffective assistance of counsel claims, see Lacallo, ¶¶70-71, 338 P.3d at 456-57 (Romain, J., dissenting), and for no purpose that I can perceive. Review ing insufficiency claims raised for the first time on appeal places a reasonable burden on us, and doing so generally ends the case. Moreover, in my view, reviewing a judgment to ensure that no one sits in prison when the prosecution has failed to prove every element of the offense beyond a réasonable doubt is an important part of our job as appellate judges. Cf. Jackson v. Virginia, 443 U.S. 307, 315, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (noting that the standard of proof beyond a reasonable doubt plays a vital role in the American scheme of criminal procedure because it operates to give concrete substance to the presumption of innocence to ensure against unjust convictions).
1 52 For all of these reasons, I respectfully believe that Lacallo was wrongly decided, and thus, I cannot join the majority's opinion here.
II. The Majority Has Miéappﬁed Lacallo
T 53 Even if Lacallo were correctly decided, however, I still could not join the majority's analysis here because I believe the majority has misapplied-and improperly expanded the reach of-Lacallo's holding.
1} 54 As noted above, in Lacallo, the majority stated that It was considering whether to apply plain error review to a sufficiency of the evidence challenge under "narrow circumstances," namely, where "trial counsel conceded that the evidence was sufficient ..., and appellate review of the evidence depends on a legal interpretation of a statutory element raised for the first time by appellate counsel." Lacallo, ¶2, 338 P.3d at 444. The Lacallo majority further stated, "Because of the unusual cireumstances presented, we respectfully disagree with the dissent's suggestion that we have adopted a 'sea change Id. at ¶2 n. 1, 338 P.3d at 444 n. 1.
T 55 Here, the majority fails to apply these important limitations on the reach of Lacal-to's holding and states instead, "[Blecause Heywood did not raise sufficiéney of the evidence below, we agree with the Attorney General that the judgment will be reversed only for plain error."" The majority then cites Lacallo in support of this proposition.
56 For the reasons stated above, Lacallo does not support the broad proposition for which the majority cites it. Moreover, Lo-callo's limited holding does not apply. on the facts of this case. Unlike in Lacallo, we have no concession by Heywood that the evidence was sufficient. Moreover, in my view, our review here does not depend on a legal interpretation of a statutory element raised for the first time on appeal,. To the contrary, the majority concludes that section 18-3-405.4, C.R.S.2013, is unambiguous and that the operative terms have common and ordinary meanings, which the majority defines by reference to the dictionary. Indeed, the *212parties here do not dispute any of the applicable statutory terms, and I see nothing in Heywood's appellate briefs that raises for the first time on appeal a new issue concerning the legal interpretation of the operative statute. Rather, he contends that under the plain and unambiguous meaning of that statute, the evidence against him was insufficient. In short, in my view, the parties here are not disputing the meaning of the statute. They are disputing the application of the unambiguous statutory standard to the facts of this case.
¶57 In this regard, this case is distinguishable from Lacallo. There, the majority considered the meaning of "public disturbance" under section 18-9-101(2), C.R.S.2013. The majority began by observing that no Colorado cases had either interpreted that phrase or provided a commonly accepted definition of the term "public." Lacallo, ¶29, 338 P.3d at 450. The majority then stated that in light of the absence of legislative guidance or commonly accepted definitions, "determining the meaning of 'public disturbanee' under existing Colorado authority would be difficult." Id. at ¶30, 338 P.3d at 450. Thus, the majority concluded that the trial court's alleged error regarding its construction of "public disturbance" could not be regarded as plain or obvious. Id.
1 58 The facts in this case are substantially different. Here, unlike in Lacallo, the majority has found that the statute at issue is «unambiguous, and the majority had no difficulty defining the statute's operative terms by reference to common and easily accessible dictionary definitions.
159 Accordingly, even if Lacallo were good law, by its very terms, it does not apply here, and the majority's opinion effects an unwarranted and in my view misguided expansion of Lacallo's already incorrect analy-sig.
III - Conclusion
' 60 For these reasons, I respectfully concur in the judgment only.